DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
The amendment filed December 3, 2021 has been entered.  Claims 1-17 remains pending in the application.  Applicant’s arguments, see pages 6-7, with respect to 35 USC §112(b) for claim 1 have been overcome and that rejection is withdrawn.  However, 35 USC §112(b) for claim 3 has not been overcome by the Applicant’ amendments since the third extension line could not be parallel to the first extension line while claim 1 has the limitation of the third extension line and the first extension line forming a second angle. Therefore, claim 3 is still rejected under 35 USC §112(b). In response to applicant's argument that Miefalk US 2010/0325834 and Yang 2020/0054184, see pages 7-9, fail to disclose or suggest "a suction guide protruded from the main body" and "an end of the suction guide is in contact with the guide duct in a state in which the connection pipe is connected to the main body." in claim 1.  These arguments are not persuasive and the rejection still stands under Yang as indicated below. Claims 1-17 are rejected as described below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second angle found in claim 1; the longitudinal axis of the guide pipe, third angle, fourth angle, fifth  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 3 recites the limitation "the third extension line is parallel to the first extension line” in lines 1 and 2. This additional limitation is impossible to incorporate since claim 3 depends on claim 1, and claim 1 requires the limitation of a second angle between the third extension line and the first extension line. Thus, the two extension lines cannot both have an angle between them and also be parallel at the same time as required by claim 3.
Claim 15 recites the limitation "the fourth angle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the examiner will treat claim 15 as being dependent on claim 14. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0054184), hereinafter Yang, in view of Miefalk et al. (US 2010/0325834), hereinafter Miefalk.
Regarding Claim 1, Yang discloses or teaches a main body (Fig. 1, item 22) configured to separate dust from air suctioned through an opening (Fig. 1, by axis item 3 on the side of item 50); a suction motor (Fig. 3, item 118), a suction inlet (Fig. 1, item 14) including a connection pipe (Fig. 3, items 230 and 234) coupled to the opening to guide air to the main body, wherein the main body includes a suction guide (Fig. 3a below, item X1) protruded from the main body and coupled to one side of the connection pipe, wherein the connection pipe includes a guide duct (Fig. 3, item 234), wherein and end of the suction guide is in contact with the guide duct in a state in which the connection pipe is connected to the main body(Fig. 3), wherein the guide duct includes a first surface (Fig. 3, side of item 234 near item 242) on which the flap is installed, and a second surface (Fig. 3, side of item 234 marked by arrow of item 234) facing the first surface, wherein a second extension line (Fig. 3a below, item L2) of the second surface forms a first angle (Fig. 3a below, item A1) with a first extension line (Fig. 3a below, item L1) of one surface of the suction guide connected to the second surface, wherein a third extension line (Fig. 3a below, item L3) of the flap and the first extension line form a second angle (Fig. 3a below, item A2), wherein a third extension line (Fig. 3a below, item L3) of the flap and the first extension line form a second angle (Fig. 3a below, item A2).
Yang doesn’t explicitly show a rotatable flap. However, Miefalk teaches a rotatable flap (Fig. 5, item 17, para. 0059). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the vacuum in Yang with a rotatable flap motor as in Miefalk, because having a rotatable flap would prevent dirt from coming out of the cyclone chamber.


    PNG
    media_image1.png
    421
    623
    media_image1.png
    Greyscale

Regarding Claim 2, Yang indicates a cyclone unit (Fig. 3, item 30) that separates dust from air using a cyclone flow, and wherein the first extension line extends in a tangential direction of the cyclone unit (Fig. 6, item 230 is angled up so L1 could intersect one point on the cylinder of the cyclone).

Regarding Claim 4, Yang does not specifically discloses the first angle is within a range of 0 degrees to 7 degrees.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first angle to be in a range of 0-7 degrees. Because it is obvious that the angle can be any angle based on where the second extension line is placed on the guide duct.  Which can increase air flow into the cyclone. The applicant does not indicate where either the second extension line or the first extension line need to contact each surface. The first angle could also be the mirror angle (Fig. 3a above, item A1*).
Regarding Claim 5, Yang discloses or teaches a portion of the second surface close to one surface of the suction guide is straight, and the other portion of the second surface is rounded (Fig. 3a above, straight from item X1 to side of item 234 marked by arrow of item 234 in a straight line and then the second surface of item 234 goes around the circular connection of item X1). 
Regarding Claim 6, Yang discloses or teaches a guide member provided in the main body to guide air introduced through the opening (Fig. 3b below, item C1 or C2).

    PNG
    media_image2.png
    416
    623
    media_image2.png
    Greyscale


Regarding Claim 7, Yang discloses or teaches the guide member is positioned on the third extension line of the flap (Fig. 3b above, item C1 can be in front of the flap when it is fully open).
Regarding Claim 8, Miefalk discloses or teaches the guide member extends parallel to the third extension line of the flap (Fig. 3b above, item C2 would be parallel to L3 when in the open position).
Regarding Claim 9, Yang teaches a pipe cover (Fig. 6, item 42, para. 0034) surrounding the connection pipe, and wherein the guide duct includes a rib positioned between the one surface of the suction guide and the pipe cover (Fig. 6 below, item 1Z that surrounds item 230). 

    PNG
    media_image3.png
    617
    707
    media_image3.png
    Greyscale

Regarding Claim 10, Yang teaches a fixed rib protruding toward the pipe cover to contact the pipe cover (Fig. 6 above and Fig. 8 below, item 1Z that projects towards item 42).  

    PNG
    media_image4.png
    530
    711
    media_image4.png
    Greyscale

Regarding Claim 11, Yang teaches an extension rib protruding from the second surface of the guide duct toward the pipe cover (Fig. 6 above, item 2Z). 
Regarding Claim 12, Yang discloses or teaches the connection pipe includes a main body (Fig. 3c below, item B1), and a guide pipe (Fig. 3c below, item 230).

    PNG
    media_image5.png
    421
    623
    media_image5.png
    Greyscale

Regarding Claim 13, Yang discloses or teaches a third angle (Fig. 3d below, item A4) with a longitudinal axis of the guide pipe (Fig. 3d below, item L4) and the second extension line wherein the third angle is greater than the first angle (Fig 3d below, obvious that item A4 is greater than A1 since the longitudinal axis of the guide pipe can be drawn anywhere in the guide pipe since Applicant does not claim or describe the axis location).
[AltContent: rect]
    PNG
    media_image6.png
    421
    635
    media_image6.png
    Greyscale

Fig. 3d
Regarding Claim 14, Yang discloses or teaches a fourth angle (Fig. 3e below, item A9) with the longitudinal axis of the guide pipe (Fig. 3d below, item L4) and the first extension line wherein the fourth angle is greater than the third angle (Fig 3e below, obvious that item A9 is greater than A4 since the longitudinal axis of the guide pipe can be drawn anywhere in the guide pipe since Applicant does not claim or describe the axis location).
Regarding Claim 15, Yang discloses or teaches a fifth angle (Fig. 3e below, item A5) with the longitudinal axis of the guide pipe (Fig. 3d below, item L4) and the third extension line wherein the fifth angle is greater than the third angle and fourth angle (Fig 3e below, obvious that item A5 is greater than A4 and A9 since the longitudinal axis of the guide pipe and flap can be drawn and positioned anywhere in 
Regarding Claim 16, Yang discloses or teaches a fifth angle (Fig. 3e below, item A5) with the longitudinal axis of the guide pipe (Fig. 3d below, item L4) and the third extension line wherein the fifth angle is greater than the first angle and second angle (Fig 3e below, obvious that item A5 is greater than A1 and A2 since the longitudinal axis of the guide pipe, first and second extension lines can be drawn and positioned anywhere in the guide pipe since Applicant does not claim or describe the axis location).
Regarding Claim 16, Yang discloses or teaches the longitudinal axis of the guide pipe (Fig. 3d below, item L4) passes through the flap (Fig. 3e below, item flap, obvious that the longitudinal axis of the guide pipe can pass through the flap since Applicant does not claim or describe the axis location or flap position).

    PNG
    media_image7.png
    379
    544
    media_image7.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached form PTO-892.  References are cited to show a cleaner as it relates to claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176.  The examiner can normally be reached on Monday - Thursday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        01/03/2022




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723